577 S.E.2d 619 (2003)
357 N.C. 43
STATE of North Carolina
v.
William Jasper GOODMAN, Jr.
No. 174A02.
Supreme Court of North Carolina.
March 28, 2003.
Roy Cooper, Attorney General, by Philip A. Lehman, Assistant Attorney General, for the State.
Staples Hughes, Appellate Defender, by Daniel R. Pollitt and Beth Posner, Assistant Appellate Defenders, for defendant-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed. We hold that defendant's petition for discretionary review as to additional issues was improvidently allowed.
REVERSED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.